Title: To George Washington from Brigadier General William Smallwood, 19–20 May 1778
From: Smallwood, William
To: Washington, George


                    
                        Dr sir,
                        Wilmington [Del.] May 19th[–20] 1778.
                    
                    Agreeable to your orders I sent Capt. Norwood to obtain a List of the Stores at the head of Elk, who returned this Evening with the Inclosed Lists from Hollingsworth, Rodolph & Huggins who could give no Acct of the Stores in the Peninsula below and at Charles Town, but Colo. Hollingsworth informs Capt. Norwood there were near as much more at those Stages & that he daily expected Several Vessell Loads at Elk, Charles Town &c. I recommended in the Strongest Terms their forwarding the Removal with all possible dispatch, and have had Mr Wade Somedays out in procuring and forwarding Waggons to expedite their Removal to effect which and to cover and Escort the Stores whilst they are at these Stages, be assured no Exertions of mine shall be wanting.
                    
                    I shall be glad of your direction on the Inclosed Application of Colo. Chalmers’s and have the Honor to be with sincere regard Your Excellency’s most Obdt Hble Servt
                    
                        W. Smallwood
                    
                    
                        20th May. 78. Mr Hammilton forgot to inclose the permit for Flour & Nichols as you mention’d in your Letter which I recd late last Night.
                    
                